Citation Nr: 1452862	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left thumb disability.  

2.  Entitlement to service connection for a right thumb disability.

3.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from December 1975 to November 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently returned to the VA RO in Atlanta, Georgia.  In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.

The Board notes that the issue of entitlement to service connection for a left wrist disability was certified to the Board for appellate consideration.  However, at his October 2014 Board hearing, the Veteran clarified that the issue should actually be entitlement to service connection for a right wrist disability.  Therefore, the issue before the Board has been recharacterized accordingly.  The claims for service connection for right thumb and right wrist disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his October 2014 hearing, prior to the promulgation of a decision in the appeal of the left thumb claim, the Veteran withdrew his appeal with respect to that issue.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a left thumb disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2014).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the August 2008 rating decision that denied entitlement to service connection for a left thumb disability.  In March 2010, the Veteran perfected an appeal of that issue.  

At his October 2014 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to service connection for a left thumb disability on the record.  See Hearing transcript at 11-12.  As the Veteran has properly withdrawn his substantive appeal with respect to that issue, the Board does not have jurisdiction to decide any appeal for that benefit.  Therefore, that appeal must be dismissed.  38 C.F.R. § 20.204 (2014).  

ORDER

The appeal of the issue of entitlement to service connection for a left thumb disability is dismissed.  

REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  Specifically, the Veteran asserts that he injured his right thumb and wrist while in active service and that he has continued to have problems with his right thumb and wrist since that time.

According to the service treatment records (STRs), in September 1976 the Veteran was seen for an orthopedic evaluation after falling on his right hand and injuring his hand and thumb.  At that time, it was recommended that the Veteran undergo corrective surgery or have his right arm casted for treatment of the injury.  The Veteran elected to have a cast.  In an August 1977 report of medical history, he reported having a history of broken bones and it was noted that he had fractured his right thumb the prior year.  He sought additional treatment for residual pain in his right hand and thumb following the 1976 injury.  

Post-service treatment notes of record show that the Veteran has been diagnosed with arthritis in his fingers and hands and that he had trigger finger release surgery on his right thumb in March 2008.

In light of the injury to the Veteran's right hand in service, his complaints of pain in his right thumb and wrist since the in-service injury, and his current treatment for right finger and hand disabilities; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right wrist and thumb disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, any current treatment records should be identified and obtained before a decision is rendered with regard to the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.  
2. Then, schedule the Veteran for a VA examination(s) by an examiner(s) with sufficient expertise to determine the nature and etiology of any right thumb and right wrist disabilities.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner(s) should provide an opinion as to whether there is a 50 percent or better probability that any right thumb or right wrist disability(ies) is(are) etiologically related to the Veteran's active service, to include specifically the documented September 1976 right hand injury sustained therein.  In forming the opinion(s), the examiner(s) should consider the Veteran's reports of unremitting right thumb and wrist symptoms since his initial injury in active service.

A rationale for all opinions expressed must be provided.

3. Confirm that any VA examination report(s) and medical opinions comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the claims for service connection for right thumb and right wrist disabilities.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


